Citation Nr: 0519524	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-18 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.  He served in Korea from August 1968 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision rendered by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran served a part of his active duty in Korea 
from 1968 to 1969.  

2.  The veteran's type II diabetes mellitus is shown to be 
related to active duty.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, type II 
diabetes mellitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and any representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and any 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
veteran must also be informed that he must submit all 
pertinent evidence in his possession that has yet to be 
previously submitted.  38 U.S.C.A. §§ 5100, 5103(a), 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).
 
Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  The Court, however, "specifically 
recognize(d) that where, as here, that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with [38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)] because 
an initial AOJ adjudication had already occurred.'"  Id. at 
120.  Therefore, Pelegrini did not hold that VA must vitiate 
all AOJ decisions rendered prior to November 9, 2000 that 
were pending on that date in order to provide VCAA notice and 
adjudicate the claims anew.  

The Pelegrini Court did hold that VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence he is expected to provide; and (4) 
request or tell the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 121.  

In the present case, a substantially complete application was 
received in December 2001.  The RO notified the veteran of 
the information and evidence needed to substantiate his claim 
in May 2002.  This notice informed the veteran of the 
provisions of the VCAA and the evidence required to 
substantiate his claim for service connection for diabetes.  

The RO also informed the veteran of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would try and obtain on his behalf.  The RO informed him that 
VA would make reasonable efforts to obtain the evidence he 
identified.

Pertinent statutes and regulations provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate his claims, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines that such an examination is necessary to 
decide the claim.  38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's service, VA, and private 
medical records.  The veteran has been accorded the 
opportunity to present evidence and argument, and he did so 
at an August 2004 travel board hearing before the 
undersigned.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  Hence, the Board 
concludes that all relevant data that can be obtained, has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

To establish service connection for a claimed disability, the 
facts, as shown by evidence, must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2003).  As a general matter, service 
connection for a disability is focused upon facts, as shown 
by evidence: (1) existence of a current disability; (2) 
existence of the disease or injury in service; and (3) a 
relationship or nexus between the current disability and any 
injury or disease incurred during service.  See Pond v. West, 
12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309 
(1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection also may be granted on a presumptive basis 
for certain chronic disabilities when the disability in 
question is manifested to a compensable degree within a year 
after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2003).  

The veteran attributes his diabetes to exposure to herbicides 
in Korea.  VA regulations provide that a veteran who served 
in Vietnam during the Vietnam era shall be presumed to have 
been exposed in service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
for presumption of exposure shall be the last date on which 
he or she served in Vietnam during the Vietnam era.  See 38 
C.F.R. § 3.307(a)(6) and the "Veterans Education and Benefits 
Expansion Act of 2001," Pub L. No. 107-103, 115 Stat. 976 
(2001).  If a veteran was exposed to herbicides in service in 
Vietnam during the Vietnam era, certain diseases, including 
type II diabetes mellitus, may call for presumptive service 
connection even without evidence of such disease in service.  
38 C.F.R. § 3.309(e) (2003).  Notwithstanding the foregoing 
presumption provisions, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Public Law No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984), 
and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 
105 Stat. 11 (1991), the U. S. Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection for a 
disability due to herbicide exposure with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom., Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).  Thus, presumption is not the sole method 
by which an applicant may show causation, and thereby 
establish service connection.

With respect to herbicide exposure claims, regulations 
specifically provide that, for the purposes of presumptive 
service connection for type II diabetes, a veteran who served 
in Vietnam or waters offshore or other locations if the 
conditions of service involved duty or visitation in Vietnam 
between January 9, 1962 to May 7, 1975, shall be presumed to 
have had herbicide exposure.  See 38 C.F.R. § 
3.307(a)(6)(iii).   As there is no presumption of herbicide 
exposure for veterans who served in Korea, claims based upon 
herbicide exposure in Korea must present evidence that the 
veteran did, in fact, have such exposure.  The veteran's 
service personnel records show that he was assigned to the 
1st Battalion 17th Field Artillery 8 inch Self Propelled (1/17 
FA).  This unit was a part of I Corps Artillery, artillery 
battalions which perform a support role allowing the corps 
commander the flexibility to assign artillery support to the 
divisions within the Corps which require it the most.  I 
Corp, at the time in question, consisted of the 2nd Infantry 
Division (2ID) and elements of the 7th Infantry Division 
(7ID). 

The service department has provided VA with information 
regarding the use of herbicides in Korea.  Agent Orange was 
in use in Korea during the veteran's tour.  A list of units 
located in the area of Korea where Agent Orange was used 
includes, among others, 1st Battalion 38th Infantry (1/38 IN) 
and 1st Battalion 23rd Infantry (1/23 IN).  The Board notes 
that the list provided enumerates only combat maneuver units, 
armor, infantry, and cavalry.  It does not list other combat 
units, such as artillery or aviation, or combat support and 
combat service support units which would normally be located 
adjacent to or within close proximity to the combat maneuver 
elements.

A map study conducted by the Board indicates that the 
veteran's unit, 1/17 FA, was located 1.9 miles from 1/23 IN, 
and 2.9 miles from 1/38 IN during the time period of the 
veteran's tour in Korea, and subsequently during the time 
period when Agent Orange was used in this vicinity.  In light 
of the close proximity of the veteran to units acknowledged 
by VA to have been exposed to Agent Orange, and affording the 
veteran the benefit of the doubt, the Board finds that a 
grant of service connection for type II diabetes mellitus is 
in order.


ORDER

Service connection is granted for diabetes mellitus, type II, 
claimed as due to in-service herbicide exposure in Korea.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


